DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 20 July 2021 have been entered and overcome the claim objections and claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 6, and 19, the prior art of record neither shows or suggests a light source or illumination device comprising, in addition to other limitations of the claims, a difference between a first change rate and a second change rate being within a predetermined range, wherein the first change rate is a change rate of spectral intensities of adjacent wavelengths of a luminescence spectrum of light emitted by the light source, and wherein the second change rate is a change of spectral intensities of adjacent wavelengths of a reference spectrum of solar light having a same lumen output as the light emitted by the light source.
Due to their respective dependencies upon independent claims 1, 6, and 19, claims 2-5, 7-18, and 20 are also allowable.
The subject change rate features described earlier are provided for obtaining a light source with high comfort, a high preference, a high color rendering index, and a high gamut index.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        14 August 2021